Citation Nr: 1027615	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for basil cell carcinoma.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from March 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge 
seated at the RO in May 2010.  A transcript of that hearing was 
made, and has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence has been presented indicating the Veteran's 
current diagnosis of basil cell carcinoma is due to or the result 
of sun exposure during military service.  


CONCLUSION OF LAW

Service connection for basil cell carcinoma is warranted.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for basil cell carcinoma.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be awarded for certain 
disabilities, such as malignant tumors, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As 
with any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.  

The Veteran contends that severe sun exposure experienced during 
military service in the South Pacific region resulted in his 
current diagnosis of basil cell carcinoma.  He states he served 
for a time at the naval shipyard at Subic Bay, the Philippines, 
where he worked outside in direct sunlight.  Because of the 
tropical temperatures, the Veteran and most of the ship's crew 
worked without shirts.  The Veteran also submitted a picture of 
his unit posing in front of the ship docked at Subic Bay, and 
most of the men in the photograph are stripped to the waist.  

His service treatment records are of record but are negative for 
any diagnosis of or treatment for a skin disorder, to include 
basil cell carcinoma.  These records, however, do confirm his 
presence at the military base at Subic Bay, the Philippines, as 
claimed by the Veteran.  

The Board next notes that the Veteran, as a layperson, is not 
competent to make medical judgments or conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  He may, however, testify 
as to the occurrence of lay-observable events or the presence of 
a disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support the presence of a disability even where not corroborated 
by contemporaneous medical evidence).  In the present case, the 
Veteran is competent to testify regarding the exposure of his 
bare skin to the sun while stationed in the South Pacific.  The 
Board also finds this testimony to be credible.  

The Veteran has testified that he was first diagnosed with skin 
cancer in approximately 1981.  An October 1999 biopsy report 
confirms a diagnosis of basil cell carcinoma.  VA outpatient 
treatment records also confirm current follow-up treatment for 
basil cell carcinoma.  

A November 2007 statement was received from B.A.S., M.D., who 
began treating the Veteran's basil cell carcinoma in September 
1999.  Dr. S. confirmed a current diagnosis of basil cell 
carcinoma, which was surgically removed on several occasions and 
covered with a skin graft.  Dr. S. also stated the Veteran's 
basil cell carcinoma was consistent with "chronic, severe sun 
exposure" which "could be linked" to the Veteran's sun 
exposure during military service in the Philippines.  

A VA examination was afforded the Veteran in March 2009, at which 
time a current diagnosis of basil cell carcinoma, status post 
surgical excision, was again confirmed.  The examiner reviewed 
the claims file and physically examined the Veteran, and opined 
that his basil cell carcinoma was less likely than not caused by 
his active military service, as his service treatment records 
were negative for treatment of this disorder during military 
service.  Additionally, the Veteran's skin was described as 
normal on his service separation examination.  

Although the VA examiner is no doubt a competent medical expert, 
the Board finds the March 2009 opinion to be of limited probative 
value.  This is because the examiner concluded only that the 
Veteran's basil cell carcinoma was not present during military 
service, but did not explicitly discuss a possible causal link 
between the Veteran's sun exposure during military service and 
his current basil cell carcinoma.  In contrast, the November 2007 
medical opinion provided by Dr. S., the Veteran's private 
physician, noted that sun exposure was a known risk factor for 
the subsequent development of basil cell carcinoma, and that the 
Veteran's basil cell carcinoma could be related to his in-service 
exposure.  

After considering the totality of the record, the Board finds the 
evidence to be in relative equipoise.  In such situations, the 
benefit of the doubt is to be afforded the Veteran.  38 U.S.C.A. 
§ 5107.  Therefore, service connection for basil cell carcinoma 
is granted.  


ORDER

Entitlement to service connection for basil cell carcinoma is 
granted, subject to the statutes and regulations applicable to 
the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


